DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election/restriction requirement of 10/13/2020 has been withdrawn based on the traversal of 12/14/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the kinematics unit of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 defines a kinematic unit as part of the mechanical link.  However, nowhere in the claim or in specification is the kinematic unit defined.  The specification merely stats that a kinematic unit can be incorporated within the mechanical link such that the angular offset changes for different positions of the first control lever.  What structures can accomplish this?  A person of ordinary skill in the art would not be able to make a kinematic unit.  Therefore the claim is not enabled

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 defines a kinematic unit but no specifics or structure is claimed as such it is not clear what is being claimed and therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elabellaoui (US PgPub #2014/0061389).
For Claim 1, figures 1-5 of Elabellaoui ‘389 disclose a turbine engine control system, comprising: a first control lever (4) configured for rotational movement between a first control position and a second control position, the first control lever configured for operational control of an engine in a first control mode; a second control lever (5) configured for rotational movement between a third control position and a fourth control position, the second control lever configured for operational control of the engine in a second control mode; and a mechanical link (6) coupling the first control lever to the second control lever with at least one angular offset such that for at least a subset of control positions of the first control lever, a distance between the first control lever and the first control position is greater than a distance between the second control lever and the third control position.
For Claim 2, figures 1-5 of Elabellaoui ‘389 disclose that the angular offset is a constant predetermined angular offset between the first control lever and the second control lever for a plurality of control positions of the first control lever.
For Claim 3, figures 1-5 of Elabellaoui ‘389 disclose that the first position of the first control lever corresponds to a lower power setting than the second position of the first control lever; the at least one angular offset includes a first angular offset at the first position of the first control lever and a second angular offset at the second position of the first control lever; and the second angular offset is greater than the first angular offset.
For Claim 4, figures 1-5 of Elabellaoui ‘389 disclose that at least one angular offset is variable based on a current control position of the first control lever; and the mechanical link includes a kinematics unit configured to vary the at least one angular offset based on the current control position of the first control lever.
For Claim 10, figures 1-5 of Elabellaoui ‘389 disclose an aerial vehicle, comprising a turbine engine; a first engine control subsystem for the turbine engine; a second engine control subsystem for the turbine engine; a first control lever (4) having a first position corresponding to a minimum power setting of the first engine control subsystem and a second position corresponding to a maximum power setting  of the first engine control subsystem; a second control lever (5) having a third position corresponding to a minimum power setting of the second engine control subsystem and fourth position corresponding to a maximum power setting of the second engine control subsystem; and a mechanical link (6) coupled to the first and second control levers, the mechanical link providing an offset between the first control lever and the second control lever such that for at least a subset of control positions of the first control lever, a resulting power setting of the second engine control subsystem is less than a resulting power setting of the first engine control subsystem.
For Claim 11, figures 1-5 of Elabellaoui ‘389 disclose that the offset is an angular offset between the first and second control levers; and the angular offset is constant for the subset of the control positions of the first control lever.
For Claim 12, figures 1-5 of Elabellaoui ‘389 disclose that the offset is an angular offset between the first and second control levers; and the angular offset is variably for the subset of control positions of the first control lever.
For Claim 13, figures 1-5 of Elabellaoui ‘389 disclose that the first control lever is configured for rotational movement between the first position and the second position; and the second control lever is configured for rotational movement between the third position and the fourth position.

Allowable Subject Matter
Claim16-20 allowed.

Claims 5-9 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/19/2021